DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first sentence repeats information given in the title and uses the implied phrase “is disclosed”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 10-2018-0069736.
Regarding claim 1, KR ‘736 discloses a lithium extraction method comprising preparing lithium phosphate, dissolving in acid, and adding a basic additive to precipitate impurities (see [0035-0037,0045-0046,0057,0060, and 0070] and claims 1-5). See also, Applicant’s International Search Report WO 2021/153816 A1.
Regarding claims 4-8, KR ‘736 discloses the claimed features, such as lithium concentration, specific acids, pH, oxides, and hydroxides (see [0035-0037,0045-0046,0057,0060, and 0070] and claims 1-5). See also, Applicant’s International Search Report WO 2021/153816 A1.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘736 as applied to claim 1 above, and further in view of KR 10-2016-0129657 A.
Regarding claims 2-3, KR ‘736 fails to disclose the claimed alkaline earth metal impurities.
KR ‘657 discloses the claimed alkaline earth metal impurities [0022].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the alkaline earth metals of KR ‘657 in the lithium extraction of KR ‘736 because KR ‘657 discloses the alkaline earth metals in manufacturing methods of lithium hydroxide which can economically manufacture lithium hydroxide and lithium carbonate (title, abstract).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘736 as applied to claim 1 above, and further in view of KR 10-1405486 B1.
Regarding claims 9-10, KR ‘736 fails to disclose the specifically claimed pH.
KR ‘486 discloses the claimed pH [0086].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use pH of KR ‘486 in the lithium extraction of KR ‘736 because KR ‘486 discloses the pH in a manufacturing method of lithium hydroxide which can economically extract lithium with the high collection rate without evaporation and concentration process of the salty water for a long time (title, abstract).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘736 as applied to claim 1 above, and further in view of JP 5632169 B2.
Regarding claims 11-12, KR ‘736 fails to disclose the specifically claimed carbonic acid.
JP ‘169 discloses carbonic acid [0033].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the carbonic acid of JP ‘169 in the lithium extraction of KR ‘736 because JP ‘169 discloses the carbonic acid in a method for producing high concentration liquid from lithium-containing liquid and for producing lithium carbonate, which method is a simple process without performing electrodialysis or solvent extract to efficiently recover lithium (title, abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,994,931 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to claim preparing a lithium containing solution by dissolving the lithium phosphate in the acid because the ‘931 patent claims adding a phosphorus supplying material to the monovalent ion-containing solution and precipitating into lithium phosphate (claim 1).
Claim 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 17/937,586 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to claim preparing a lithium containing solution by dissolving the lithium phosphate in the acid because the ‘536 application claims adding a phosphorus source material to lithium cation solution to precipitate phosphorus (claim 1) and phosphoric acid source material (claim 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736